DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species defined by a product according to claim 10 in the reply filed on 02/24/2022 is acknowledged.
Upon examination, the species election is hereby withdrawn, and the remaining species rejoined. 

Claim Objections
Claims 1, 2, 13, and 19 objected to because of the following informalities:  
Applicant uses the punctuation of “.” Multiples times for purposes other than ending the claim.  Applicant should amend the punctuation used to denote the steps to another format, such as “(a), (b)…”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 7, 12, 17, 21 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the sub-step".  There is insufficient antecedent basis for this limitation in the claim.  No sub-step has been referred to or implied pervious to this reference of sub-step, and thus it is unclear what applicant is referring to.  Amendment to read “a sub-step” would provide clarity. 
Claim 7 recites the limitation "the aryl sulfate".  There is insufficient antecedent basis for this limitation in the claim.  The independent claim has provided for three separate instances of “aryl sulfate” in steps b, c and d.  It is therefore unclear which “aryl sulfate” is being referred to.  If applicant intends to refer to the aryl sulfate in each, applicant may amend the claims to read “the aryl sulfates of steps b, c, and d are selected from the group consisting of…”. Alternatively, if applicant intends to refer to a single step, then amending to refer to the aryl sulfate of that step would provide clarity. 
Claims 12 recites the limitation “The method according to Claim 11, wherein the heparin product has an equivalent anticoagulant activity to United States Pharmacopeia (USP) reference standard for heparin, CAS No: 9041-08-1.”  It is unclear what applicant is claiming as applicant claims a reference outside of the application with no distinct description of the properties claimed.  Further this reference as evidenced by FDA (“Questions and Answers about Changes to the USP Heparin Monograph”, 2018, available at https://www.fda.gov/drugs/postmarket-drug-safety-information-patients-and-providers/question-and-answers-about-changes-usp-heparin-monograph, webcapture on 04/07/2022), can change as occurred in 2009.  It is therefore unclear what the metes and bounds of the invention are currently and in the future as the reference claimed already has multiple definitions and may have further definitions in the future. Thus depending on which definition is used a material may fall within or without the limitation.   
Claims 17, 21, 24 and 26 The term “substantially identical” is a relative term which renders the claim indefinite. The term “substantially identical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no definition has been given for what “substantially identical” means, it is unclear what are the metes and bounds of the invention as it is unclear what falls within and without of the limitation, and depending of the definition used the same method may fall within or without the bounds of claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the entire claimed invention.  
The analysis of Written Description stated in MPEP 2163 Provides determining: 1) What the claims as a whole covers; 2) A review of the entire application to understand how Applicant provides support for the claimed invention including each element and/or step; 3) Determination of whether there is sufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole at the time the application was filed, including analyzing if a claim drawn to a genus, or more than one embodiment, provides description of a representative number of species to adequately describe the genus or embodiments.  
Regarding claims 1-5 and 8-27, the claims are drawn to a process for enzymatically synthesizing N, 2-O, 3-O and 6-O sulfated heparan sulfate products in the absence of 3’phosphoadenosine 5’-phosphosulfate. Dependent claims provide further limitations as to further enzymatic activities, steps, substrates, and specifically claims several enzyme structures.  Dependent claims further add limitations to the product formed by the method.  
In the specification, the description of the claimed invention is provided by throughout the 164 page specification, as well as numerous submitted sequences, and numerous figures showing sequence alignments as well modeled active site structures for the claimed enzymes.  The summary of the invention notes “[0010] The present invention provides methods for producing sulfated polysaccharides, particularly heparin and heparin derivatives, in vitro using non-naturally occurring sulfotransferase enzymes that have been engineered to catalyze the transfer of sulfo groups from aryl sulfate compounds as sulfo group donors to react with polysaccharides as sulfo group acceptors. According to the present invention, the polysaccharides can be heparosan-based polysaccharides that can be utilized to form heparin and other sulfated polysaccharides that possess anticoagulant activity. According to the present invention, heparin synthesized by the methods described herein can be prescribed and administered in a clinical setting to prevent blood clotting... ”
The specification describes multiple embodiments using enzymes which have been engineered to use aryl sulfates as a sulfate donor.  The claims however are not limited to engineered enzymes, and the specification provides no example of using non-engineered enzymes.  
The state of the art is represented by applicant’s application, as well as Xu (“Engineering Sulfotransferases to Modify Heparan Sulfate”, March 2008, Nat. Chem. Biol. 4(3), 200-202/IDS submitted) and Gesteira (“Structural basis of oligosachharide processing by glycoaminoglycan sulfotransferases” Glycobiology, 2018 Vol 28, No 11, 885-897. The prior art does not teach native enzymes capable of using an aryl sulfate as a sulfo donor.  While Xu analyzes mutations affecting enzyme activity, Xu does not find mutations that alter the substrate used as a suflo donor.  Further while Gesteira provides an in depth analysis of active site residues, the reference doesn’t provide any suggestion that mutations may be made to convert an enzyme to use an aryl sulfate instead of PAPS.  
In the case of a chemical invention, adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or  plan for obtaining the chemical invention claimed.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (see MPEP 2163).
	It is the Examiner’s position that applicant only provided adequate written description to show possession of a process using “engineered” or non-natural enzymes that use aryl sulfate donors, as applicant has provided no other example of method steps by which to perform the synthesis using natural enzymes, nor does the prior art provide examples of enzymes capable of performing method.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17376335 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the instant claims requires the use of the method of claims 1-8 of ‘335 as one of the steps of the instant method.  Further the instant method requires use of the product claims in claims 9-20 of ‘335.  While the instant applicant includes additional steps and enzymes, it requires the method and product claims of ‘335.  The instant claims are thus rendered obvious by the claims of ‘335.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17376322 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the instant claims requires the use of the method of claims 1-8 of ‘322 as one of the steps of the instant method.  Further the instant method requires use of the product claims in claims 9-19 of ‘322.  While the instant applicant includes additional steps and enzymes, it requires the method and product claims of ‘322.  The instant claims are thus rendered obvious by the claims of ‘322.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17376332 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the instant claims requires the use of the method of claims 1-11 of ‘332 as one of the steps of the instant method.  Further the instant method requires use of the product claims in claims 12-22 of ‘332.  While the instant applicant includes additional steps and enzymes, it requires the method and product claims of ‘332.  The instant claims are thus rendered obvious by the claims of ‘332.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17376341 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the instant claims requires the use of the method of claims 1-8 of ‘341 as one of the steps of the instant method.  Further the instant method requires use of the product claims in claims 9-22 of ‘341.  While the instant applicant includes additional steps and enzymes, it requires the method and product claims of ‘341.  The instant claims are thus rendered obvious by the claims of ‘341.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657           

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657